No. 98-20651
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-20651
                          Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

JOHN F. BAKER, JR.,

                                            Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC Nos. H-97-CV-1355
                             H-93-CR-121-2
                         --------------------
                           February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

         John F. Baker, Jr., appeals the denial of his petition for

writ of coram nobis.     He argues that the indictment was defective

and that the Government withheld favorable evidence in violation

of Brady v. Maryland, 373 U.S. 83 (1963).

     The writ of coram nobis is an “extraordinary remedy,”

available to a petitioner no longer in custody who seeks to

vacate his conviction.     United States v. Castro, 26 F.3d 557, 559



(5th Cir. 1994) (citation omitted).    To obtain coram nobis


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 98-20651
                                -2-

relief, the petitioner must demonstrate (1) that he is suffering

civil disabilities as a consequence of the criminal conviction

and (2) that the challenged error is of sufficient magnitude to

justify the extraordinary relief.     Id.; United States v.

Marcello, 876 F.2d 1147, 1154 (5th Cir. 1989).    The remedy of

coram nobis “should issue to correct only errors which result in

a complete miscarriage of justice.”     Marcello, 876 F.2d at 1154

(citation omitted).   “An error of ‘the most fundamental

character’ must have occurred and no other remedy may be

available.”   Id. (citation omitted).

     Baker has failed to show that the challenged errors are of

sufficient magnitude to justify extraordinary relief.    The

judgment of the district court is AFFIRMED.